Opinion filed March 1, 2007 















 








 




Opinion filed March 1, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00303-CV 
                                                    __________
 
                     1995
THUNDERBIRD VIN #1FALP62W8SH180416
                                   (GARY
D. ROBINSON), Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                          On
Appeal from the 50th District Court
 
                                                           Knox
  County, Texas
 
                                                     Trial
Court Cause No. 9010
 

 
                                             M
E M O R A N D U M   O P I N I O N
The trial court signed its judgment on October 18,
2006.  Gary D. Robinson perfected this
appeal.  We dismiss.
On December 4, 2006, the trial court determined
that Robinson was not indigent.  On
December 8, 2006, the clerk of this court wrote Robinson directing him to file
on or before December 27, 2006, proof in this court that he had properly
requested and paid for the preparation of the appellate record.  There has been no response to our December 8
letter.




Neither the clerk=s
record nor the reporter=s
record have been filed.  Failure to file
the appellate record is due to Robinson=s
actions.  Therefore, the appeal is
dismissed.  Tex. R. App. P. 37.3(b).
 
PER CURIAM
 
March 1, 2007
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.